Citation Nr: 1514114	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In August 2013, the Veteran had a Board hearing via videoconference and a transcript of that hearing is of record.  The Veterans Law Judge who presided over the hearing is no longer at the Board.  A clarification letter was sent to the Veteran in February 2015, asking the Veteran to state whether or not he wanted another hearing, to which there was no response.  

In August 2013 and May 2014, the Board remanded the case for further development, to include a VA examination and opinion.  As will be discussed further, the Board finds that the RO did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although further delay is regrettable, the issue of service connection for hypertension, to include as secondary to service-connected sleep apnea must be remanded for further development.

Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

In August 2013, the Board granted service connection for sleep apnea and remanded the claim for service connection for hypertension, to include as secondary to the recently service-connected sleep apnea.  The RO was instructed to schedule the Veteran for a VA examination and opinion on whether the Veteran's hypertension had onset in service or within one year of separation; was related to military service or any event therein; or was caused by or aggravated by sleep apnea.  In October 2013, the Veteran was afforded a VA examination in which the examiner provided an opinion and rationale for direct service connection, but did not adequately address whether the Veteran's hypertension was caused by or aggravated by his sleep apnea.  

In May 2014, the Board again remanded the claim for a new VA examination and opinion.  In September 2014, the Veteran was afforded a VA examination in which the examiner opined that it was less likely as not that the Veteran's hypertension was due to service, or that it had onset within one year of separation.  The examiner did not discuss the June 1990 and February 1995 in-service elevated blood pressure readings for direct service connection, or consider the December 2010 and January 2011 statements from Dr. T.D. and Dr. P.L., respectively, that suggest a link between sleep apnea and hypertension.  Furthermore, the examiner stated that in the examiner's opinion service-connection for sleep apnea should not have been granted.  As a result, the examiner did not address secondary service connection and whether the Veteran's hypertension is caused by or aggravated by his service-connected sleep apnea.  

The Board finds the October 2013 and September 2014 VA examinations inadequate for rating purposes as the opinions do not address whether the Veteran's hypertension is caused by or aggravated by his service-connected sleep apnea.  Additionally, the September 2014 VA examiner did not consider the in-service elevated blood pressure readings or the December 2010 and January 2011 statements from Dr. T.D. and Dr. P L. regarding a link between sleep apnea and hypertension.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly as the prior examinations conducted in October 2013 and September 2014 are inadequate for rating purposes, the Board finds that remand is again necessary to afford the Veteran a new examination to address the etiological questions noted above in order to be in compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA examination with an examiner who has not previously examined the Veteran.  The examiner must review the claims file and note that review in the examination report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:

(a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in or is etiologically related to service.

Specifically, the examiner should consider and address the June 1990 and February 1995 service treatment notes that show the Veteran had elevated blood pressure readings.

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by or aggravated by the Veteran's service-connected sleep apnea.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

Specifically, the examiner should consider and address the December 2010 and January 2011 statements from Dr. T.D. and Dr. P.L., respectively, that suggest a link between sleep apnea and hypertension.  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

2.  Then readjudicate the claim on appeal.  If the benefit is not granted, issue a supplemental statement of the case, allow an appropriate time for response, and then return the case to the Board for further appellate review.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




